DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if the vessel is impenetrable to one or all of the listed materials. 
In claims 3 and 4 it is unclear if the membrane or material has pores. 
Claims 5, 6, and 11 recites the limitation "said hazardous material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is redundant, as all the limitations of claim 7 are found in parent claim 1.
Claim 8 is redundant, as all the limitations of claim 8 are found in parent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wickland US 5,911,332.
Regarding claims 1, 7, and 8 Wickand discloses method comprising: Attaching a hydrophobic membrane comprised of polytetrafluoroethylene (Gore-Tex), and having pores with a diameter no more than 0.2 microns (in that it is known in the art that Gore-Tex has pores with a diameter no more than 0.2 microns) to a vessel (20) which is impermeable (Wickland, column 2: lines 54-55) to heroin, marijuana, nitromethane liquid explosive, highly refined cocaine powder, toxic compounds, microorganisms, human bodily fluids/gases corresponding to diabetes, seizures, and cancers, endangered or invasive species scat, biohazard, infectious microorganisms, strong 10acids, urine, liquid methamphetamine, nitromethane, difficult solvents, acids, bases, alcohols; explosive powders and combinations thereof, and providing an enclosement (22)(Wickland, abstract) mechanism which is impermeable to volatile organic compounds, liquids and solids.
Regarding claim 2, Wickland discloses a hazardous or toxic material containment device comprising :a) a hand-held container (20) having a base, an opening, and an interior space, wherein the hand-held container is impermeable (Wickland, column 2: lines 54-55)  to hazardous material and impermeable to gases emitted by said hazardous material; 20b) a membrane (Gore-Tex) having pores of one or more sizes wherein said membrane is attached to the opening of the 
Regarding claim 3, Wickland further discloses said membrane is permeable to material which can pass through pores having a diameter of 0.2 microns (in that it is known in the art that Gore-Tex has pores of less than 0.2 microns) (as best understood).  
Regarding claim 4, Wickland further discloses said membrane is impermeable to material which cannot pass through pores having a diameter of 0.2 microns (in that it is known in the art that Gore-Tex has pores of less than 0.2 microns) (as best understood).  
Regarding claim 8, Wickland further discloses said membrane is hydrophobic (in that Gore-Tex is known in the art to be hydrophobic).
Regarding claim 9, Wickland further discloses the cap being stainless steel (Wickland, column 3: abstract).
Regarding claim 10, Wickland further discloses said cap additionally comprises a sifter insert (112).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0231673; US 2013/0134186; US 2019/0106252.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642